DANIEL M. MILLER Partner (604) 630-5199 FAX (604) 687-8504 miller.dan@dorsey.com September 21, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA Attention:Ms. Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Re: AuRico Gold Inc. Form 40-F for the Fiscal Year Ended December 31, 2011 Filed March 29, 2012 Response letter dated August 28, 2012 File No. 001-31739 Dear Sirs and Mesdames: On behalf of our client, AuRico Gold Inc. (the “Company” or “AuRico”), and pursuant to the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and regulations thereunder, we transmit for your review the Company’s responses, as we have been informed by the Company, to the Staff’s letter of comments, dated August 28, 2012 (the “Comment Letter”), in respect of the above noted filing.The Company’s responses below are keyed to the headings and comment numbers contained in the Comment Letter. Form 40-F for the Fiscal Year Ended December 31, 2011 Exhibit 99.3 Consolidated Financial Statements Notes to the Consolidated Financial Statements, page 6 Summary of significant accounting policies, page 6 (f) Long-lived assets, page 8 Mining interests, page 9 1. For the purpose of estimating the useful life, please further explain to us how your use of less than proven and probable reserves in the depletion base is compliant with both Securities and Exchange Commission
